UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-22283 (Exact name of registrant as specified in its charter) Virginia 54-1829288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 590 Peter Jefferson Parkway Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (Registrant's telephone number 434-964-2211, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90days.YesxNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for shorter period that the registrant was required to submit and post such files).YesoNoo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b – 2 of the Exchange Act). YesoNox As ofAugust 7, 2012 there were23,104,397 shares of common stock, $1.00 par value per share, issued and outstanding. Table of Contents STELLARONE CORPORATION INDEX PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements (Unaudited): Consolidated Balance Sheets 1 Consolidated Income Statements 2 ConsolidatedStatements of Other Comprehensive Income 4 Consolidated Statements of Changes in Stockholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 34 ITEM 4 Controls and Procedures 35 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 36 ITEM 1A Risk Factors 36 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3 Defaults Upon Senior Securities 36 ITEM 4 Mine Safety Disclosures 36 ITEM 5 Other Information 36 ITEM 6 Exhibits 37 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, Assets Cash and due from banks $ $ Federal funds sold 42 Interest-bearing deposits in banks Cash and cash equivalents Investment securities available for sale, at fair value Mortgage loans held for sale Loans receivable, net of allowance for loan losses, 2012, $30,142;2011, $32,588 Premises and equipment, net Accrued interest receivable Core deposit intangibles, net Goodwill Bank owned life insurance Foreclosed assets Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Subordinated debt Accrued interest payable Deferred income tax liability Other liabilities Total liabilities Stockholders' Equity Preferred stock; no par value; 5,000,000 shares authorized; no shares issued and outstanding. - - Common stock; $1 par value; 35,000,000 shares authorized; 2012: 22,874,676 shares issued and outstanding; 2011: 22,819,000 shares issued and outstanding. Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (In thousands, except per share data) Three Months Ended June 30, Interest Income Loans, including fees $ $ Federal funds sold and deposits in other banks 31 64 Investment securities: Taxable Tax-exempt Total interest income Interest Expense Deposits Federal funds purchased and securities sold under agreements to repurchase 6 9 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Commissions and fees from fiduciary activities Brokerage fee income Mortgage banking-related fees (Losses) gains on mortgage indemnifications and repurchases ) 2 Gains on sale of premises and equipment 8 3 Gains on sale of securities available for sale 7 11 Losses on sale / impairments of foreclosed assets ) ) Income from bank owned life insurance Other operating income Total noninterest income Noninterest Expense Compensation and employee benefits Net occupancy Equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Dividends and accretion on preferred stock - ) Net income available to common shareholders $ $ Basic net income per common share available to common shareholders $ $ Diluted net income per common share available to common shareholders $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED INCOME STATEMENTS (In thousands, except per share data) Six Months Ended June 30, Interest Income Loans, including fees $ $ Federal funds sold and deposits in other banks 65 Investment securities: Taxable Tax-exempt Total interest income Interest Expense Deposits Federal funds purchased and securities sold under agreements to repurchase 13 16 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Commissions and fees from fiduciary activities Brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) ) (Losses) gains on sale of premises and equipment (7 ) 3 Gains on sale of securities available for sale 79 21 Losses on sale / impairments on foreclosed assets ) ) Income from bank owned life insurance Other operating income Total noninterest income Noninterest Expense Compensation and employee benefits Net occupancy Equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Dividends and accretion on preferred stock - ) Net income available to common shareholders $ $ Basic net income per common share available to common shareholders $ $ Diluted net income per common share available to common shareholders $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME (In thousands) Three months ended June 30, Net income $ $ Other comprehensive income, net of tax: Unrealized holding gains arising during the period (net of tax 2012: $342, 2011: $917) $ $ Reclassification adjustment (net of tax 2012: $2, 2011: $4) (4
